2uu625044 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date se tie9- rat iii sp employer_identification_number contact person identification_number telephone number legend b c d e f dear c c foundation a sec_501 private non-operating foundation requests a ruling on the proper treatment of the merger of b b foundation a sec_501 private non-operating foundation which has the identical members and board_of directors into the c foundation under sec_501 sec_507 sec_508 sec_509 sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 in the articles of incorporation were filed to incorporate b foundation b was established by d and e who at the time were married to each other b foundation received its approval from the internal_revenue_service as a private_operating_foundation in however in the year of the merger b no longer qualifies as a private_operating_foundation rather it is a private non-operating foundation in articles of incorporation were filed to incorporate c foundation c foundation was established by d and e who at the time were married as husband and wife c foundation received its approval from the internal_revenue_service as a private non- operating_foundation in both foundations were funded exclusively with contributions from d and e who were the sole members directors and officers of both foundations in d and e dissolved their marriage concurrently e resigned as an officer and a member of both b foundation and c foundation and f daughter of d became the chief financial officer and secretary of both b foundation and c foundation f did not become a member of either foundation nor did she make any contributions to either foundation soon after formation of b foundation b foundation acquired a substantial piece of real_estate subsequently b foundation hired employees including a camp manager to set up a youth camp for three years b foundation ran a youth camp primarily for disadvantaged youth the camp emphasized integration of technology and nature as a result of a number of factors including the dissolution of the marriage of d and e and the downturn of the economy operating a full-fledged youth camp became increasingly difficult eventually b foundation ceased full-time camp operations and leased the real_estate to another sec_501 organization for the purpose of continuing the camp facilities ultimately an unrelated large public charity purchased the real_estate from b foundation on an installment basis the final payment of which was received by b foundation in at that time the assets of b foundation consisted entirely of liquid investment_assets contingent upon approval of the merger of b foundation into c foundation by the internal_revenue_service c foundation and b foundation entered an agreement of merger in merger agreement in light of the identity of membership and officers ie d president and chairman of both c foundation and b foundation and f officer and secretary of both c foundation and b foundation the merger agreement provided that d would remain the sole member and the president and chairman and f would remain the chief financial officer and secretary the merger agreement further provided that all remaining assets after payment of the liabilities of b foundation would be turned over and delivered to c foundation by law and corporate resolution the assets are to remain dedicated solely for the purposes as provided in sec_501 rulings requested the merger of b foundation into c foundation a will not result in a termination of b foundation’s status under sec_507 b will qualify as a transfer under sec_507 and c will not cause c foundation to be treated as a newly created organization the merger and resulting transfer of b foundation’s assets to c foundation will not adversely affect the sec_501 tax exempt status of either c foundation or b foundation from and after the effective date of the merger c foundation will continue to exist as an organization which is exempt from taxation under sec_501 c foundation and b foundation are controlled by the same persons within the meaning of sec_1_482-1a of the treasury regulations therefore pursuant to sec_1_507-3 for purposes of the excise_taxes imposed in sections c foundation will be treated as if it is b foundation no tax will be imposed under sec_507 since the service will not be notified of the termination of b foundation's status prior to transfer of all of its remaining assets to c foundation pursuant to the merger agreement c foundation will be responsible for any of b foundation's liabilities under chapter to the extent that b foundation does not satisfy such liabilities the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 the transfer of assets of b foundation to c foundation pursuant to the merger agreement will not constitute self-dealing under sec_4941 consequently such transfers will not subject b foundation c foundation d or f to tax under sec_4941 since c foundation will be treated as if it were b foundation under treasury regulation sec_1_507-3 for purposes of sec_4942 b foundation will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the merger provided that c foundation’s distributable_amount for the year of the merger is increased by b foundation’s distributable_amount for the year of the merger further b foundation’s qualified distributions made during the taxable_year of the merger if any will be carried over to c foundation and may be used by c foundation to meet its distribution_requirements under sec_4942 for the year the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not result in the application of sec_4943 with regard to excess_business_holdings because none of the assets will place c foundation in the position of having excess_business_holdings 20vu625044 the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not constitute a jeopardy investment within the meaning of sec_4944 the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not constitute a taxable_expenditure within the meaning of sec_4945 and b foundation will not be required to exercise expenditure_responsibility with respect to the assets transferred to c foundation c foundation as successor to b foundation in the merger will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of b foundation the legal accounting and other expenses_incurred by c foundation and b foundation in connection with this ruling_request and with effectuating the proposed transfer will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations sec_507 provides that the transfer of assets from one private_foundation to another private_foundation pursuant to merger and certain other corporate adjustments will not cause the transferee foundation to be a newly created organization the internal_revenue_service in revrul_2002_28 2002_1_cb_942 has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code revrul_2002_28 provides that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice that it plans terminate then it is not subject_to the termination_tax under sec_507 if the private_foundation provides notice of termination then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private 2uvgz5n44 foundation that has disposed of all its assets and terminates its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return a private_foundation that has disposed of all its assets and does not terminate its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities if the private_foundation receives additional assets or resumes activities in later years it must resume filing form_990-pf for those years the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more other effectively controlled private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust's charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust's assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation revrul_2002_28 provides that the surviving foundation in a merger will be responsible for any liabilities arising under chapter to the extent that the transferor foundation does not satisfy such liabilities assuming the foundation has not has willfully or flagrantly violated certain requirements of chapter revrul_2002_28 provides that the termination_tax under sec_507 does not apply if the foundation does not notify the that it intends to terminate its status or if the foundation so notifies the only after its has no remaining assets sec_4940 imposes an excise_tax on a foundation's net_investment_income however revrul_2002_28 provides that transfers from one foundation to another pursuant to merger do not constitute a realizable event for purposes of determining net_investment_income under sec_4940 with certain exceptions sec_4941 imposes a penalty tax on self-dealing transactions which are transactions between a foundation and a disqualified_person however a sec_501 organization is not considered a disqualified_person unless it is also an organization described in sec_509 a sec_509 organization is one which is organized and operated exclusively for public safety sec_4942 imposes a tax for failure to make required distributions sec_1 a i provides that if assets are transferred from one private_foundation to another private_foundation and both foundations are commonly controlled within the meaning of sec_1_482-1a then the transferee foundation shall be treated as if it were the transferor foundation 200625v44 sec_4943 imposes a tax_on_excess_business_holdings of a foundation for purposes of sec_4943 excess_business_holdings represent holdings in an active business where the foundation has enough ownership_interest to be able to exert some influence over the business for instance a mere two percent ownership_interest in a for-profit corporation by a foundation or multiple foundations which are controlled by the same persons is not considered excess sec_4944 prohibits by way of a penalty tax a foundation from making investments which are considered sufficiently risky so as to jeopardize the ability of the foundation to carry out its exempt purposes sec_4942 imposes a tax for failure to make required distributions and sec_4945 imposes a tax on taxable_expenditures analysis our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of b foundation assets to c foundation is in principle similar to the facts and circumstances described in situation three of revrul_2002_28 under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code rulings accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows the merger of b foundation into c foundation a will not result in a termination of b foundation’s status under sec_507 b will qualify as a transfer under sec_507 and c will not cause c foundation to be treated as a newly created organization the merger and resulting transfer of b foundation’s assets to c foundation will not adversely affect the sec_501 tax exempt status of either c foundation or b foundation from and after the effective date of the merger c foundation will continue to exist as an organization which is exempt from taxation under sec_501 c foundation and b foundation are controlled by the same persons within the meaning of sec_1_482-1a of the treasury regulations therefore pursuant to sec_1_507-3 for purposes of the excise_taxes imposed in sections c foundation will be treated as if it is b foundation no tax will be imposed under sec_507 since the service will not be notified of the termination of b foundation's status prior to transfer of all of its remaining assets to c foundation pursuant to the merger agreement c foundation will be responsible for any of b foundation's liabilities under chapter to the extent that b foundation does not satisfy such liabilities the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 the transfer of assets of b foundation to c foundation pursuant to the merger agreement will not constitute self-dealing under sec_4941 consequently such transfers will not subject b foundation c foundation d or f to tax under sec_4941 since c foundation will be treated as if it were b foundation under treasury regulation sec_1_507-3 for purposes of sec_4942 b foundation will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the merger provided that c foundation’s distributable_amount for the year of the merger is increased by b foundation’s distributable_amount for the year of the merger further b foundation’s qualified distributions made during the taxable_year of the merger if any will be carried over to c foundation and may be used by c foundation to meet its distribution_requirements under sec_4942 for the year the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not result in the application of sec_4943 with regard to excess_business_holdings because none of the assets will place c foundation in the position of having excess_business_holdings the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not constitute a jeopardy investment within the meaning of sec_4944 the transfer of assets by b foundation to c foundation pursuant to the merger agreement will not constitute a taxable_expenditure within the meaning of sec_4945 and b foundation will not be required to exercise expenditure_responsibility with respect to the assets transferred to c foundation c foundation as successor to b foundation in the merger will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of b foundation the legal accounting and other expenses_incurred by c foundation and b foundation in connection with this ruling_request and with effectuating the proposed transfer will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help to resolve future questions about your federal tax responsibility please keep a copy of this ruling in your permanent records sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
